Title: To James Madison from Thomas Jefferson, 15 April 1804
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 15. 04.
Your favor of the 9th. was recieved on the 13th. and can only be answered by tomorrow’s post, the ordinary course requiring 9. or 10. days from writing a letter to the reciept of it’s answer.
I return you the exequatur unsigned, but have signed a blank paper to submit to your consideration the port which shall be inserted in it. The one filled up with Natchez admits that a consulship for Kentucky cannot be established within that state, but must be in one nearer the sea. I think it a question requiring great consideration whether we ought ever to permit a foreign Consul in interior positions. The seaport towns are the only places where they are permitted in Europe. Our Consuls-general at Paris & Madrid are the only exceptions I know of there, & that at Paris at least, is peculiar to us, no other nation having a Consul there. Here the only places where they have ever been permitted are Charleston, Norfolk, Baltimore &c what may be deemed the ports of first access in the US. Even Philadelphia, which seems to be an exception, is in substance the first port made in the Delaware, in practice. In Louisiana I would be more rigorous than any where else, & with the French & Spaniards more than any other nation. I should therefore be for denying a Consul in that river but at the single port of N. Orleans. When mr. Pichon mentioned to me mr. Martel’s Consulship of Kentucky, I told him plainly his residence could only be permitted at N. Orleans; that I thought we might give him an Exequatur for that port. He acquiesced in it, only saying it must be our act, not his; & the rather as Laussat expected that place. I told him I thought it a happy occasion of procuring an additional obstacle to Laussat’s coming there, for that I really thought we must object to his residence there in any capacity. He appeared sensible we had reason for this. I leave it to you on these considerations to determine whether the blank should not be made an Exequatur for New Orleans, where whether he confines himself to Kentucky cases or not, is no question of ours. I think at the same time we should instruct mr. Livingston to enter into candid explanations with mr. Taleyrand against Laussat’s appointment there. But mr. Livingston, I suppose from an expression in his letter, is coming away in all haste, as he says ‘he does not intend staying there so long as to recieve any new power, or new instructions.’ This is singularly inconsistent with his late letters. On this subject however we shall be in time to consult on my return. I cannot blame absolutely his asking the interference of France with Tripoli, & yet I am very sorry for it. I am afraid her mediation may be interposed against the just severities we contemplate. But in consideration of the readiness of the first Consul to interpose, & that he had reason to think we wished it, I cannot but approve of sincere acknolegements to him. At the same time perhaps it might be well he should understand that we wish to make them feel us sensibly before we offer them our peace. In general I am mortified at the consternation which most of our public agents abroad have manifested at the loss of the Philadelphia. It seems as if they thought on the loss of one frigate, that every thing was lost. This must humble us in the eyes of Europe, and renders it the more indispensable to inflict on Tripoli the same chastisement of which the two most powerful nations of Europe have given the world repeated examples.
You will percieve by the inclosed letter from Joseph Barnes, that Preble had taken a Tripoline vessel with 70. men, bound to Constantinople with presents for the Grand Seignieur. As these presents, for want of condemnation, may perhaps remain untouched, I wish to reserve for decision on my return, and your consideration in the mean time, whether it does not furnish us a happy occasion of producing favorable dispositions in the Porte towards us, by sending one of our vessels to Constantinople with the presents, as an evidence of our respect for the Grand Seigneur, and with a letter to his Minister of foreign affairs, avoiding at the same time all overtures of any nature whatsoever. It might aid us, if, after bringing Tripoli to terms, we should find it expedient to get on the footing with the porte, on which it appears lately to have placed Prussia. I inclose Barnes’s letter to shew the necessity of silencing the empty babbler, and of making him sensible that however praiseworthy may be the volunteering zeal of an individual in cases where the government has fixed the line of action, yet that it is equally reprehensible to entangle them by officious overtures with foreign nations where the plan of the government has not been manifested nor it’s views made known. His forwardness & medling disposition are by no means justifiable on any grounds we have furnished him. To whole volumes of his letters for 7. years past, I have never written one single scrip of an answer. Will you be so good as to have Gibson’s commission as Secretary of Indiana, renewed & sent to him immediately? His present one expires early in May.
I can say nothing favorable of my daughter’s situation; not even that she is as well as at the date of my last, because she still weakens. Accept my affectionate salutations.
Th: Jefferson
